Title: John Adams to Norton Quincy, 28 August 1782
From: Adams, John
To: Quincy, Norton


     
      My dear Friend
      The Hague August 28 1782
     
     I Sigh every day, in whatever Scaene I am in for a walk down to your House and a Day by your Fireside.—I hope the Time will come, but not so soon as I wish.
     It would amuze you, as it does me to wander about in scaenes once frequented by the great Princes of Orange, by Brederode, Barnevelt, Grotius, De Witts, Erasmus, Boerhave, Van Trump, De Ruyter and a thousand others, and I can assure you, that I dont think the Nation essentially changed from what it was in those days.—But it is too rich and loves Money too well. If however the present Prince of Orange had the Genius and Enterprise of the 1st or 3d William or of Frederick Henry this Nation would now display as great Virtues and Resources as ever, provided it was directed in the Way the Nation wishes. The nation is discontented with the Management of Affairs, and is struggling to amend it. They will be steady and persevering tho slow.
     I will inclose to you a Curiosity—a Pamphlet severely reprobated by the Government, but which has made a deep Impression upon the Nation, and certainly contributed a great deal, to accelerate the Acknowledgment of the United States here. It arroused the People and allarmed the Court. When you have read it, lend it to the President of the Senate. Dont let it become publick. The Author is not known. In the original Dutch it is said to be a finished Composition. There is an astonishing Multitude of such free Writings here.
     Surely this is the Court and Country where Liberty and Independence ought to be popular. But Courts change sooner than nations.
     Cant you resolve to write to me for once? A Letter from you would do me great good. I want to be again Select Man with you and I intend to be, sooner or later.
     
      Mean while Adieu.
     
    